PETITION FOR REHEARING. — The Court is unable to discover that any material fact or principle of law has either been overlooked or disregarded, and hence there is no ground for a rehearing. It may be well for us to add that the well settled rule in reference to rehearings is that the Court must confine its attention to the facts appearing upon the record upon which the case has been originally heard by this Court, and cannot consider any facts which do not there appear. We have not, therefore, felt at liberty to consider any facts stated in the affidavit accompanying this petition.
It is, therefore, ordered, that this petition be dismissed, and that the stay of the remittitur heretofore granted be revoked. *Page 200